Title: Elbridge Gerry to John Adams, 2 Feb. 1786
From: Gerry, Elbridge
To: Adams, John


          
            
              My dear Friend
            
            

              New York

              2d. Feby 1786.
            
          

          I have but one of your Favours unanswered, which was duly delivered
            by Mr Wingrove, a very intelligent & worthy
            Character. I wish it was in the, power of Congress to comply with his Wishes, but
            general Regulations will not admit thereof.
          I am discontinued agreably to the Confederation from my Seat in the
            Councils of America, & will You beleive it? I have commenced private Life, By an
            alliance which I flatter myself is more natural than any
            of those which even yourself have formed for your Country, but I emulate not to one
            superior to that You have formed for Yourself.
          Nothing of Consequence has been done by the present Congress, which
            have not since they were formed, had more than seven States on the Floor. is it not
            astonishing that the Union or any Part of it, are so inattentive to the publick Welfare,
            as to continue so negligent in this Instance, notwithstanding the repeated Applications
            made by the Congress to the Legislatures on the Subject?
          Mrs Gerry joins in Compliments to
            yourself, Mrs & Miss Adams, with my / dear sir your Friend / & huml servt

          
            
              E Gerry
            
          
        